TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00025-CV



                                 Gina Cole Wiegman, Appellant

                                                  v.

                                   Michael Wiegman, Appellee




   FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
       NO. 02-0855, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Gina Cole Wiegman has requested a ninety-day abatement in order to

secure a signed, final judgment. We grant her request and abate the appeal for ninety days. The

appeal will be reinstated upon the tender of a final judgment or July 11, 2005, whichever comes first.




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: April 8, 2005